Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown, without entering any new matter:  Figs. 3, 6A, 6B is not a correct cross section of the claimed nipple as the claim recite the channel, defined as 75 being radially inwardly in claim 1 and shown as being inwardly separated from the circular opening 72.  Please correct the cross section without introducing any new matter.

Set I: the rejection over Itzek (U.S. 20130056435).  
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itzek (20130056435).  Itzek teaches a mouthpiece comprising a mounting collar (defined as flange 12.1):
At the bottom  end of the constriction 11, the nipple sleeve 2 is connected to a nipple flange  12.1 projecting radially outward that concentrically surrounds the mid-axis 8. (with emphasis)

Itzek also a biasing air valve 15 and The valve is bias toward an open position:

		“the nipple flange 12.1 has a downward projecting lip valve 15.”

“A lip valve that is opened when the nipple flange is not fastened to a bottle arranged in a deforming area next to the contact area so that the  deformation of the nipple flange that arises from pressing the fastening ring against the contact area closes the valve" (para. 16).

“The level of pressure between the sealing lips can be controlled by the design of the deforming area and the lip valve. It is accordingly possible to achieve a specific opening pressure.” (para. 20)(with emphasis)

Regarding the limitation that the air valve is disposed adjacent the flange in claim 1, in view of the 112 issues above, the examiner submits that that Iztek meets the claimed structure in the following interpretations of the claimed construction of the limitation: “adjacent the flange”: 
a) Itzek teaches an adjacent portion at 14 comprises the flange portion and this flange portion is adjacent the valve 15.  Note that the term adjacent is broad and comprises “situated near” or near close to, and does not require in direct contact, e.g., next house, next door neighbor, etc.  
b) in another interpretation, note the flange 61 is defined as an outwardly extending portion of the mounting collar 60. 
“The mounting collar 60 has an outwardly extending flange section 61.” Page. 6, ln.4-5. 
This is exemplified in the embodiment of fig. 5 where in the valve 110 is surrounded by the uniform thickness of the collar portion, and there is no structural difference on the adjacent portion immediately adjacent the valve 111, Therefore, the flange can be interpreted as any outer edge portion of the collar 60.  In other words, the flange in Itzek can also include any portion immediately adjacent the valve structure 15 on the outer edge portion.
Regarding limitations that the valve is biased towards an “unsealed open condition”, and the “valve towards a sealed closed condition or a rather sealed closed condition”, these limitations does not impart any structure or functionalities over the operation of the valve in Itzek.  the term “sealed” describe a fluid seal and the seal in Itzek comprises the same fluid seal.  
With respect to the limitation “when the resilient flange is compressed between the receptacle and the connector and in turn urged to deform in an inwardly radial direction of the mounting collar and restricted from deforming in an outwardly radial direction of the mounting collar”, note that this limitation is due to the position of the valve being inward of the force compressive force between the cap 42 and the bottle 34.  The valve of Itzek is placed in the same manner being inward of the of the force compressive force between the cap 23 and the bottle 22 in fig. 2.  Thus, when the resilient flange is compressed between the receptacle and the connector and in turn urged to deform in an inwardly radial direction of the mounting collar and restricted from deforming in an outwardly radial direction of the mounting collar.
	Regarding the flange is compressed between the receptacle and the connector and turn urged to deform in a radial direction.  Note that the material and this particular action does not impart any structure over the nipple in Itzek.  The material in Itzek is the same as applicants and the nipple it is subjected to the same compressive force between the bottle and the cap and the material would behave the same and exert and deform radially as well.
Regarding the new limitation “wherein a channel is formed on an upper side of the mounting collar such that the channel extends from the air valve radially inwardly, and wherein the connector is spaced from the inlet by the channel”, note that the valve structure 20 of Iztek has a claimed channel portion about 15 in fig 1(b).  This recess portion is circular in shape comprises an opening of the tapered wall portion.  Also, note that in the cross section of fig. 1 show this recessed portion.  Also note that a) the limitation the connector recited as an intended use and does not impart any structure over the teat structure in Iztek, b) Even so, the connector of Iztek is spaced from the channel shown in fig. 2, right side.

Regarding claims 2 and 14, note that the limitation “radial line" is broad and comprises any imaginary line going through the nipple including curved line.  This limitation does not impart any structure over the nipple of Itzek.
Regarding claims 3 and 15, note that the valve 15 in Itzek is a duckbill valve.
Regarding claims 4 and 16, note Itzek teaches material is resilient, silicone or a thermoplastic elastomer (para. 35), or latex (para. 36).
Regarding claims 5 and 17, note the term “hyper-elastic rubber” is not defined in the specification and does not read over the material in Itzek.  The material being defined as latex and rubber which are taught by Itzek, supra. 
Regarding claims 6 and 18, note the mouthpiece is a teat.
Regarding claims 7 and 19, note that the recitation “spout" is broad and does not impart any structure over the nipple in Itzek.  In other words, the term “spout” is defined as a projection through which a liquid is discharged and the teat in Itzek is a spout as claimed.
Regarding claims 8-12, and 20 note Itzek teaches the connector being the fastening ring 23 in fig. 2 and connected to the bottle via threading.  And the profile of the mouting collar corresponds to the profile of a mounting collar receiving space defined between the upper end of the receptacle and the inner side of the connector 23 in fig. 2.
Regarding claim 13, regarding the limitation “the air valve is disposed radially inward the resilient flange”, note that this limitation is broader than the limitation “disposed adjacent the resilient flange” in claim 1, and Itzak also meet this limitation in either claim construction in (a) or (b), as set forth supra.
Claims 2, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Itzek ‘435 in view of Samson (8640897) or Boonprasop (8733565).  In the alternative, Itzek teaches the valve 20 on the flange in fig. 1 and another embodiment with the valve at 20 in fig. 3b having elongated opening perpendicular to a radial line.  Samson teaches that it is known in the art to provide a duckbill valve with an opening perpendicular to a radial line in fig. 2 (note the slit between 16a and 16b), Boonprasop teaches that it is known in the art to provide a duckbill valve with an opening perpendicular to a radial line (Fig. 8, note the slit line on valve 150 being perpendicular to the radial line which is the center vertical line).
It would have been obvious to one of ordinary skill in the art to provide the air valve having elongated opening perpendicular to a radial line as taught by Samson or Boonprasop, to provide the desired orientation and/or to make open closure the valve easily.
Claims 5, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Itzek. 
Regarding claim 5, in the alternative, it would have been obvious to one of ordinary skill in the art to provide hyper-elastic rubber to provide the desired material for the spout.  Note that in Steven D. Ritchie and H. David Reynard v. Vast Resources, wherein a case of substitution of material, the Federal Circuit Court asserts substituting material comprises routine experimentation with different material and does not involve sufficient inventiveness to merit patent protection.
Claims 7, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Itzek in view of Boonprasop (8733565).  In the alternative, Boonprasop teaches that it is known in the art to provide a spout structure 112 (fig. 9) as an alternative for a teat structure 12 (fig. 4).  It would have been obvious to one of ordinary skill in the art to provide a spout as taught by Boonprasop, fig. 7 to provide the desired feeding structure.


Set II: the rejection over Kurkjian (U.S. Patent 2,889,064):
Claims 1, 4-13, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurkjian (2889064).  Kurkjian teaches several embodiments that are readable on the claim.  In fig. 3, Kurkjian teaches a mouthpiece 19, a mounting collar (defined as flange) 22, configured to be received between a receptacle for holding fluid and a connector 16 for mounting the mouthpiece to the receptacle when assembled, an air valve in the mounting collar to allow the flow of air into the receptacle when the mouthpiece is mounted to the receptacle, and the air valve is biased towards an open condition in its unassembled state in fig. 3, and the claimed resilient flange  (defined as rib) comprises i) portion 23, or ii)can be interpreted to include the rib and portions adjacent to the left of valve 21.  Kurkjian teaches resilient flange is deformable to act on the air valve to tend the air valve towards a closed or further closed condition when the resilient flange is compressed between the receptacle and the connector and in turn urged to deform in an inwardly radial direction of the mounting collar.
“The flange 22 of the nipple is provided with a protruding compressible annular rib or bead 23 upon its upper face near its outer periphery in a position to abut the bead or rib 20 of the cap 16, when the cap 16 is placed in position beyond the vents of the nipple flange, so that the flexible flange 22 may freely flex to open and close the vents” (col. 2, ln. 8) 

Regarding the new limitation “wherein a channel is formed on an upper side of the mounting collar such that the channel extends from the air valve radially inwardly, and wherein the connector is spaced from the inlet by the channel”, note that the valve structure 21 of Kurkjian has a recess portion about 22 (between 23 and 19 in fig 3).  This recess portion has a portion extending radially inwardly.  Also note that a) the limitation the connector recited as an intended use and does not impart any structure over the teat structure in Kurkjian, b) Even so, the connector of Kurkjian is spaced from the this portion of the channel shown in fig. 3.
Regarding claim 13, regarding the limitation “the air valve is disposed radially inward the resilient flange”, note that this limitation is broader than the limitation “disposed adjacent the resilient flange” in claim 1, and Kurkjian also meet this limitation in either interpretations of the claim construction in (i) or (ii), as set forth supra.
Regarding the new limitations that the valve is biased towards an “unsealed open condition”, and the “valve towards a sealed closed condition or a rather sealed closed condition”, these limitations does not impart any structure or functionalities over the operation of the valve in Kurkjian.  the term “sealed” describe a fluid seal and the seal in Kurkjian comprises the same fluid seal.  With respect to the limitation “when the resilient flange is compressed between the receptacle and the connector and in turn urged to deform in an inwardly radial direction of the mounting collar and restricted from deforming in an outwardly radial direction of the mounting collar”, note that this limitation is due to the position of the valve being inward of the force compressive force between the cap 42 and the bottle 34.  The valve of Kurkjian is placed in the same manner being inward of the of the force compressive force between the cap 17/32/39 and the bottle 15/28/42.  Thus, when the resilient flange is compressed between the receptacle and the connector and in turn urged to deform in an inwardly radial direction of the mounting collar and restricted from deforming in an outwardly radial direction of the mounting collar.
Set III: the rejections over Samson (U.S. Patent 8640897)
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Samson (8640897) in view of Vinciguerra (5431290), and further in view Shamrock (3292809).  
Samson teaches a teaches a mouthpiece 12, a mounting collar (defined as flange) 14, configured to be received between a receptacle for holding fluid and a connector 16 for mounting the mouthpiece to the receptacle when assembled, an air valve 16 in the mounting collar to allow the flow of air into the receptacle when the mouthpiece is mounted to the receptacle.   
(11)    The one-way venting valve, which is generally designated 16 in the  drawings, has a tent like structure formed by two rectangular or trapezoidal  side walls 16a and 16b and two triangular end walls 16c.  At the ridge of the tent like structure, the side walls 16a and 16b meet along a slit which opens to let air enter the feeding bottle when the pressure in the bottle is below atmospheric.  However, when liquid is pressing on the side walls 16a and 16b, they are urged towards one another to close the slit and prevent the liquid from escaping. (with emphasis)


Regarding the new limitation “wherein a channel is formed on an upper side of the mounting collar such that the channel extends from the air valve radially inwardly, and wherein the connector is spaced from the inlet by the channel”, note that a) the valve as defined is an opening and the valve structure of Samson comprises the slit opening and the recess portion comprises the two side portions 16a/16b in fig 2.  This recess portion has a radially inwardly portion in fig. 2.  Regarding the limitation that the connect being spaced from the inlet by the channel note that the limitation the connector recited as an intended use and does not impart any structure over the teat structure in Samson.
Samson meets all claimed limitations except for the the valve in fig. 4 show the valve portions 16a and 16b having an opening at the tip portion.
		Vinciguerra teaches that it is known in the art to provide a similar valve at 112a/112b with an opening at 116 to provide a small gap in an unassembled state. Vinciguerra teaches this opening is small that would allow air, but does not allow water due to surface tension properties to pass through.
The inside flat side walls (at least 0.005 inches in height) forming the apex  passage are almost flush against each other, defined by the cross-section of  the narrow slit 116 between them of a predetermined size, the optimum of which  is 0.014 inches across. 

The slotted opening in the valve is strategically sized to permit the inflow of air, while at the same time the surface cohesion on the valve flat walls will not allow leakage of milk or other contents from the bottle through the valve slot.  (with emphasis)

It would have been obvious to one of ordinary skill in the art to provide an opening small at the tips of the valve 16a/16b enough to allow air while not allow leakage or milk or other contents to enable more air flow easily.
With respect to the limitation that resilient flange is deformable to act on the air valve to tend the air valve towards a closed or further closed condition. Note that this limitation does not impart any structure over the resilient flange structure in Samson.  The material in Samson is the same resilient material in the claimed nipple and any force acting on the flange of Samson would create the same force on the valve to turned the air valve towards closed or further closed condition as claimed.
Shomock teaches a valve at 34 with similar opening prevent contents having surface tension, i.e., capillary, and that can be control by the turning of the cap by the flowing of the material.
“The vent passage is enlarged in the drawing for clarity, being much smaller in actual practice, being more of a capillary size.” (col. 3, ln. 22)

“If the vent hole in the nipple flange is placed just inside adjacent to the inner lip of the bottle, the size of the vent hole can be varied by providing a bead under the cap which will, as the cap is tightened, cause rubber to flow toward the vent hole and reduce its size.” (col. 2, ln. 29)

Therefore to provide a small opening in the air vent and using the cap to control the opening and for closing the air vent more tightly as taught by Shomock would have been obvious.
Regarding the limitations that the valve is biased towards an “unsealed open condition”, and the “valve towards a sealed closed condition or a rather sealed closed condition”, these limitations does not impart any structure or functionalities over the operation of the valve in Samson in view of Vinciguerra and Shomrock.  the term “sealed” describe a fluid seal and the seal in Samson in view of Vinciguerra and Shomrock comprises the same fluid seal.  With respect to the limitation “when the resilient flange is compressed between the receptacle and the connector and in turn urged to deform in an inwardly radial direction of the mounting collar and restricted from deforming in an outwardly radial direction of the mounting collar”, note that this limitation is due to the position of the valve being inward of the force compressive force between the cap 42 and the bottle 34.  The valve of Shomrock is placed in the same manner being inward of the of the force compressive force between the cap and the bottle.  Thus, when the resilient flange is compressed between the receptacle and the connector and in turn urged to deform in an inwardly radial direction of the mounting collar and restricted from deforming in an outwardly radial direction of the mounting collar.

Set IV: the rejections over Richard (9517182/20140124469)
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Richard (9517182) in view of Vinciguerra (5431290), and further in view Shamrock (3292809).  Richard teaches a mouthpiece 10 a mounting collar (defined as flange) 24, configured to be received between a receptacle for holding fluid and a connector  for mounting the mouthpiece to the receptacle when assembled, an air valve 16 in the mounting collar to allow the flow of air into the receptacle when the mouthpiece is mounted to the receptacle.   
Richard meets all claimed limitations except for the valve 26 in fig. 5 or 60 having an opening at the tip portion and a channel extending inward at 28.
		Vinciguerra teaches that it is known in the art to provide a similar valve at 112a/112b with an opening at 116 to provide a small gap in an unassembled state. Vinciguerra teaches this opening is small that would allow air, but does not allow water due to surface tension properties to pass through as set forth supra. It would have been obvious to one of ordinary skill in the art to provide an opening small at the tips of the valve 26 in fig. 5 enough to allow air while not allow leakage or milk or other contents to enable more air flow easily.
With respect to the limitation that resilient flange is deformable to act on the air valve to tend the air valve towards a closed or further closed condition. Note that this limitation does not impart any structure over the resilient flange structure in Samson.  The material in Samson is the same resilient material in the claimed nipple and any force acting on the flange of Samson would create the same force on the valve to turned the air valve towards closed or further closed condition as claimed.
Shomock also teaches a valve at 34 with similar opening prevent contents having surface tension, i.e., capillary, and that can be control by the turning of the cap by the flowing of the material.
“The vent passage is enlarged in the drawing for clarity, being much smaller in actual practice, being more of a capillary size.” (col. 3, ln. 22)
	
“If the vent hole in the nipple flange is placed just inside adjacent to the inner lip of the bottle, the size of the vent hole can be varied by providing a bead under the cap which will, as the cap is tightened, cause rubber to flow toward the vent hole and reduce its size.” (col. 2, ln. 29)

Therefore to provide a small opening in the air vent and using the cap to control the opening and for closing the air vent in fig. 6 of Richard more tightly as taught by Shomock would have been obvious.
Note that the connector is not required as set forth supra. Furthermore, note the connector spaced from the claimed channel in fig. 8.

Applicant's arguments have been fully considered but they are not persuasive.   As set forth previous, the new limitations do not read over the applied references: a) claim 1 broadly recited a mouthpiece and the connector is recited only as an intended use through the language “configured to be received”.   Therefore, the connector is not required by the claim and the recitation “the connector is spaced from the inlet by the channel” does not impart any structure over the mouthpiece, i.e., the nipple in the applied references, b) Regarding the channel extending inwardly, as set forth above, the valve structure 20 of Iztek has a claimed channel portion about 15 in fig 1(b).  This recess portion is circular in shape comprises an opening of the tapered wall portion.  Also, note that in the cross section of fig. 1 show this recessed portion.  Also note that the limitation the connector recited as an intended use and does not impart any structure over the teat structure in Iztek.  Even so, the connector of Iztek teaches the connector 23 is spaced from the channel shown in fig. 2, right side, c) Similarly, Kurkjian ‘064 teaches a channel at 22 between 23 and 19 and there is part of this channel extending inwardly and portion of 17 is spaced from this  inwardly extending portion or the connector does not impart any structure as set forth supra. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733                 

t.m.
                                                                                                                                                                                     9